Citation Nr: 1336057	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for spinal stenosis and spondylosis.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and A.V.S.




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's alleged stressors of an in-service riot and receiving a vaccination do not involve combat or fear of hostile military or terrorist activity, and they are unverified.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's psychiatric disabilities and his service.

3.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's spine disability and his military service.
CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).

2.  A spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated June 2009 and December 2010 informed the Veteran of all of required elements.  

Additionally, special consideration must be given to the development of claims for PTSD that are based on assault.  Patton v. West, 12 Vet. App. 272 (1999).  In the February 2011 Statement of the Case, the Veteran was informed of the evidence that might corroborate an in-service assault, including records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  The Veteran has provided no such corroborating evidence, and the Veteran has been provided with a readjudication of his case since the February 2011 notice.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records and full personnel file have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA and private treatment records.

The Veteran has not been provided with a VA psychiatric or orthopedic examination.  VA must provide a medical examination or opinion when the record establishes that the Veteran has a current diagnosed disability; the Veteran suffered an event, injury, or disease in service; and the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination or opinion is not necessary to decide the claims for service connection.  The credible evidence does not establish that the Veteran suffered an in-service event, injury, or disease.  The Board has found the Veteran's allegations concerning his alleged in-service experiences to be uncorroborated, contradictory, unreliable, and not credible.  Additionally, the Veteran's service medical records and service personnel records do not contain any of the factors tending to corroborate the claimed stressors.  38 C.F.R. § 3.304(f) (2013).  Accordingly, a VA examination of the Veteran's claimed conditions is unwarranted.

In rendering this decision, with respect to the Veteran's claim of entitlement to service connection for PTSD, the Board has considered whether a medical opinion reviewing the evidence could possibly discern the characteristic "markers" of a personal assault.  However, the Veteran's records contain no such conceivable markers, and the Board has found the Veteran's account of a personal assault in service not to be credible.  The Board concludes that further medical examination of the evidence of record would not lead to the production of any probative evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993); Miller v. West, 11 Vet. App. 345 (1998) (bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Accordingly, a VA examination is not warranted.  In this case, there is no supporting evidence that the Veteran's claimed in-service stressor occurred.  Charles v. Principi, 16 Vet. App. 370 (2002).

In summary, the Board finds cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  In September 2012, the Veteran presented testimony before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision. 

Service Connection for a Psychiatric Disability

The Veteran contends that he suffers from a psychiatric disability, to include PTSD, as a result of either receiving an in-service swine flu vaccination or experiencing an in-service race riot.  

In order to establish service connection for a claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2013); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Psychoses include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2013).

VA treatment records indicate that the Veteran has been diagnosed with paranoid personality disorder and PTSD.  Therefore, the evidence shows a diagnosis of a claimed disability.

The evidence also must establish the occurrence of an in-service event, injury, or disease, or, using terminology applicable to PTSD, a stressor.  The Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  The Veteran's service medical and personnel records are negative for any indication that the Veteran participated in combat.  The Veteran's service separation document lists no decorations, medals, badges, commendations, citations, or campaign ribbons, and no foreign or sea service.  Instead, the Veteran claims in-service stressors involve receiving a swine flu vaccination and his involvement in a race riot.  The liberalizing criteria relating to the fear of hostile military or terrorist activity that do not require a verified stressor, therefore, do not apply.  38 C.F.R. §3.304(f)(3) (2013).  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors occurred.  

The Veteran's service medical records are negative for any vaccinations or adverse reactions to vaccinations.  The Veteran's Immunization Record has no entries.  The Veteran's medical and personnel records are similarly silent for any references to a race riot.  The Veteran's personnel records indicate that the Veteran enlisted into the United States Army on October 4, 1976.  The Veteran enrolled in Basic Combat Training (BCT) on October 12, 1976.  On October 30, 1976, the Veteran, without proper authority, absented himself from his unit for a period of four days, and on November 5, 1976, the Veteran received an Article 15 nonjudicial punishment for that infraction.  The Veteran re-entered BCT on November 4, 1976.  The Veteran began Advanced Individual Training (AIT) on December 11, 1976.

A January 26, 1977, Disposition of Student form stated that the Veteran was recommended to be relieved from his class due to lack of interest and academic deficiency, with a further recommendation that the Veteran be discharged from the Army.  A January 26, 1977, TDP Counseling Report stated that the Veteran indicated that he wanted to go home.  Based on the Veteran's immaturity, lack of interest, lack of motivation, and performance, it was noted that the Veteran was not ready to be in the Army and should be eliminated.  On January 27, 1977, the Veteran disobeyed an order not to enter "the Bay area" at Fort Lee, Virginia, after 1100 hours.  On February 2, 1977, the Veteran received an Article 15 nonjudicial punishment for that infraction.  A February 3, 1977, TDP Counseling report stated that the Veteran was to be discharged as expeditiously as possible.  The Veteran was noted to be an "underachiever" who had "no desire to improve his performance."  On February 3, 1977, a Proposed Discharge Action initiated action to discharge the Veteran from the Army.  The listed reasons for that action included the Veteran's "lack of motivation and negative attitude towards military service, " the Veteran's academic deficiency and substandard performance, and the Veteran's rejection of all efforts to rehabilitate him.  On February 11, 1977, the Veteran was honorably discharged from the Army.  

Following his February 1977 discharge, in October 1977, the Veteran was admitted for court-ordered psychiatric treatment following his arrest for breaking and entering.  An October 1977 Psychosocial History and Mental Status Report indicated that the Veteran stated that he spent approximately five months in the Army and once was absent without leave.  The Veteran reported at that time that he contracted the swine flu and was hospitalized for a month.  The Veteran stated that he requested a discharge twice and was ultimately released with an honorable discharge.  The Veteran was diagnosed with "Group Delinquent Reaction of Adolescence."  A November 1977 record diagnosed the Veteran with "Antisocial personality."   

In July 2001, the Veteran stated that he was a "recruit from the 1976 swine flu experiments."  The Veteran indicated that he received a swine flu shot and "got incredibly sick physically."  In August 2001, Dr. S.F. indicated that he met the Veteran once, and the Veteran stated that in 1976, he received a shot of the "Swine Flu" vaccination.  The Veteran stated that he suffered from a foot drop that appeared soon after he received the vaccination.  In September 2001, a private hematologist/oncologist from New Zealand stated that a Veteran by the name of D.S., a name which, the Board notes, does not match any of the Veteran's current or past legal names, received an Influenza A/New Jersey (Swine Flu) vaccine in 1976.  

In July 2002, the Veteran stated that he was vaccinated during his "second boot camp period."  The Veteran stated that he "went awol for a couple hours at graduation and . . . was put back in my first week of boot camp."  The Veteran stated that he was in the hospital for three weeks following his swine flu vaccination.  In August 2002, the Veteran stated that he received medical treatment at Waldin Memorial following his swine flu vaccination.  

In April 2008, the Veteran reported that he had basic training in Fort Dix, New Jersey, but he spent the first few weeks in the hospital as a result of a reaction to the swine flu vaccination.  The clinician diagnosed the Veteran with PTSD as a result of his childhood experiences.  In July 2008, the Veteran reported that he was physically abused during AIT at Fort Lee, Virginia, following the airing of the television mini-series "Roots".  The Veteran stated that he was beaten and kicked by African American soldiers, and he indicated that he received a broken nose.  The Veteran reported that he escaped down a drain pipe.  

In April 2009, the Veteran stated that he was "one of 17 out of 500 still alive according to the best info available" as a result of his vaccination with a faulty H1N1 vaccine.  In July 2009, the Veteran stated that his in-service stressor occurred in October 1976 in Fort Dix, New Jersey.  The Veteran was "involuntarily experimented on with H1N1 swine flu virus."  The Veteran further stated that in February 1977, following the airing of the television mini-series "Roots", the "entire base erupted into race riots" with the Veteran's barracks "on fire - tear gas - very many very angry black men - very angry at whites."  

In July 2009, the Veteran stated that he first experienced an in-service trauma in October 1976.  The Veteran received a swine flu shot that "sent the whole company to the hospital with a bad reaction."  The Veteran stated that he was nauseated, vomited blood, and had blood in his stool.  The Veteran indicated that he was hospitalized at Walter Reed for approximately three weeks.  The Veteran suffered from a foot drop as a result of thq5 experience, and he had to return to boot camp all over again.  The Veteran indicated that at least 28 of the soldiers that he started with died within 24 hours after admission from the flu shot.  The Veteran had attempted to contact his fellow soldiers, but most of them were deceased.

The Veteran stated that after boot camp he went to training at Fort Lee, Virginia.  The Veteran stated that African American soldiers beat him up following an airing of the television mini-series "Roots".  The Veteran indicated that riots and fires started, and he remembered a "big fight" in his barracks.  The Veteran indicated that he heard a friend getting beaten by four other soldiers, and the Veteran tried to intervene.  The Veteran went down in the fight and was kicked badly.  The Veteran ultimately escaped down a drain pipe.  From there, he took a taxi into town and watched the rest of the riot on the news.  The Veteran had black eyes, a bloody nose, and fat lips, but he did not seek out medical attention.  The Veteran returned to the base several days later, and the Veteran's commanding officer indicated that he could either be discharged or transferred to another base.  The Veteran elected to be discharged, and he went back to a local hotel where he was discharged.  A VA clinician indicated that the Veteran had chronic and severe PTSD that either was the result of the Veteran's military traumas, or at the very least was seriously aggravated by such traumas.  

In August 2009, Dr. C.N.B. stated that he conducted two telephone histories of the Veteran, and he indicated that it was "clear from the records that [the Veteran] entered service fit for duty" and that the Veteran was "exposed to swine flu at Fort Dix in October 1976 and has been ill ever since."  Dr. C.N.B. stated that the Veteran had swine flu vaccinations and became ill afterward.  

In October 2009, a VA clinician noted that the Veteran suffered from PTSD as a result of an in-service assault and his exposure to the swine flu vaccine.  The clinician indicated that the Veteran was recently approached by the Federal Bureau of Investigation because of his "advocacy for housing."  Also in October 2009, a VA clinician noted that the Veteran had a long history of fabricating and prevaricating.  The clinician noted that the Veteran was not considered to be a reliable informant.  In a November 2009 Report of Contact, a VA clinician noted that the Veteran continued to send him threatening and obscene material.  The clinician noted that the Veteran was not a reliable informant.  

In November 2010, the Army Criminal Investigative Command (ACIC) indicated that there was no record of a January 1977 or February 1977 race riot at Fort Lee, Virginia.  In December 2010, the Veteran reported that he had contacted two members of the Military Police (MP) at Fort Lee, Virginia.  One MP indicated that records related to the purported incident were "unlikely to be kept anywhere" because the incident was in the distant past.  Another MP indicated that he "clearly remembered the numerous incidents . . . as [the incident] was widely reported [and] in the news for weeks."  The Veteran stated that he and two other servicemen "got Honorable Discharges" as a result of those incidents.  

In a February 2011 memorandum, it was noted that the Veteran claimed that while in Fort Lee, Virginia, following the airing of the television mini-series "Roots", the Veteran's entire base erupted into race riots.  The Veteran claimed that his barracks was on fire, and he was exposed to tear gas.  The memorandum noted that local research was carried out, and all available resources were searched.  A letter was sent to the ACIC requesting records relating to race riots during January 1977 or February 1977.  The ACIC responded in January 2011 that there were no available records relating to any incident.  Accordingly, the memorandum noted that the Veteran's claimed stressor had not been verified.

In his May 2011 hearing before a Decision Review Officer (DRO), the Veteran reported that his barracks erupted into riots following the television airing of "Roots."  The Veteran reported that African American soldiers beat him and two other soldiers.  One of the other soldiers, M.B. bit the end off of another soldier's nose.  The Veteran "fought [his] way back into [his] barracks" and escaped down a drain pipe.  The Veteran then fled to a local hotel.  The Veteran stated that his PTSD stemmed from that race riot.  One of the Veteran's witnesses stated that the Veteran was "a young white kid in the midst of probably 500 black young kids" who "hated him because he was white . . . so they tried to kill them, basically."  When the DRO asked the Veteran if there were any records relating to these race riots, the Veteran stated that all of the records were in the "same place where there was a fire in St. Louis."  In November 2011, the ACIC again indicated that there was no record of a January 1977 or February 1977 race riot at Fort Lee, Virginia.  

In May 2012, Dr. L.W.P., a Maui District Health Officer for the State of Hawaii Department of Health, stated that he was a military officer in 1987 at Tripler/Schofield barracks in Hawaii.  Dr. L.W.P. stated that in 1987, he administered an experimental vaccine against Japanese Encephalitis.  Dr. L.W.P. stated that all soldiers deploying to Southeast Asia were forced to be offered the vaccine.  Dr. L.W.P. noted that a few soldiers refused the vaccine, and those cases were documented as a refusal.  Dr. L.W.P. stated that it was assumed that if they did not have a refusal form that they got the vaccine (although, Dr. L.W.P. noted, they had acceptance forms, they did not want to sift through the 4000 or more forms who had accepted).  Dr. L.W.P. stated that in 1976, the swine flu vaccine was considered "experimental" by modern standards of influenza vaccine and would require informed consent for administration.  Dr. L.W.P. stated that if in general there were no records of informed consent, it could be assumed that the vaccine was administered unless there was a record of refusal.  In August 2012, Dr. L.W.P. stated that the Veteran "probably did" receive the swine flu vaccine of 1976.  Dr. L.W.P. indicated that the complications associated with that particular vaccine were not known at the time, so informed consent would not be complete unless it included a statement that serious complications were unknown.  

In his September 2012 hearing before the undersigned, the Veteran stated that there were race riots at Fort Lee, Virginia, following the airing of "Roots."  The Veteran stated that riots occurred for three days following the February 8, 1977, conclusion of the mini-series.  The Veteran stated that he was attacked by "probably 30 black guys," and the Veteran escaped out a window.  The Veteran then waited at a local hotel.  As a result, the Veteran indicated that he was offered an honorable discharge instead of a transfer.  The next day, the Veteran signed his discharge paperwork at the same hotel.  The Veteran further stated that he was in the hospital for three weeks following an in-service vaccination.  The Veteran reported that 500 members of his company were admitted to the hospital.  

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide such evidence, the Veteran's stressors must be corroborated by evidence other than his own testimony.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  

With respect to the Veteran's claim that he experienced a race riot in-service, neither the Veteran's service treatment records nor his personnel records in any way suggest that the Veteran experienced an in-service race riot.  With respect to the claimed race riot, the ACIC was unable to locate any records corroborating a race riot that occurred at Fort Dix, Virginia between January 1977 and February 1977.  To the extent that others have echoed the Veteran's story, for example at the May 2011 hearing before the DRO, the Board notes that these accounts are not based on first-hand observation.  Instead, those accounts are also based on the Veteran's statements.  For example, when C.C. stated that the Veteran "happened to be a young white kid in the midst of probably 500 young black kids," that statement was not relating C.C.'s own observations of the Veteran's experience.  Instead, that was simply a re-telling of the Veteran's statements, and the Board therefore affords those statements with no probative value because they were not personally observed by the witness.  The Veteran has submitted no other documentation suggesting that he was involved in a 1977 race riot.  Without corroboration, the Board finds that the Veteran has not demonstrated that the claimed in-service race riot actually occurred.

The Veteran's account of undergoing a swine flu vaccination is similarly uncorroborated.  Neither the Veteran's service medical records nor his personnel records in any way suggest that the Veteran experienced an in-service vaccination.  In October 1977, the Veteran reported that he had experienced the swine flu in-service, which is not corroborated by the Veteran's service medical records, rather than an immunization for the swine flu.  To the extent that physicians have stated that the Veteran received an in-service swine flu vaccination, those statements are based solely upon the Veteran's own otherwise uncorroborated history.  Therefore, the Board affords the August 2001 statement of Dr. S.F., the September 2001 statement of a private hematologist/oncologist, whose opinion additionally applied to a person with a name other than any that have been used by the Veteran, and the August 2009 opinion of Dr. C.N.B., with no probative value.  Furthermore, the August 2009 opinion of Dr. C.N.B. appears to state that the Veteran suffered from swine flu in-service, which is uncorroborated by the Veteran's service treatment records, rather than an immunization treating the swine flu, as the Veteran now claims.  

The Board acknowledges that in May 2012 and August 2012, Dr. L.W.P. opined that the Veteran likely received a dose of the swine flu vaccine in 1976.  The Board, however, affords that opinion with little probative weight for several reasons.  First, Dr. L.W.P. based that opinion on his experience, which involved a military base located thousands of miles from the military bases relevant to the Veteran, and his experience occurred over ten years following the Veteran's release from active duty service.  Second, Dr. L.W.P. administered an experimental vaccine against Japanese Encephalitis to soldiers deploying to Southeast Asia.  That vaccine is not the claimed swine flu vaccine that the Veteran claims to have received.  Third, based on that experience at a military base thousands of miles away from the Veteran's, ten years later, for an unrelated vaccine, Dr. L.W.P. concluded that it should be assumed that the Veteran received a vaccination unless there was a record of refusal of the vaccination.  That rationale essentially indicates that absent a negative record, VA should assume that the Veteran underwent any claimed medical procedure.  That rationale is overly broad and inadequate, and the Board therefore affords the opinion of Dr. L.W.P. with little probative value.  The Board attaches more probative weight to the Immunization Record in the Veteran's service medical records which is blank, with no entries.

Furthermore, even without corroboration, the Board finds that the Veteran's description of his claimed in-service stressors lacks credibility.  With respect to the claimed race riots, the Veteran has claimed that he was offered an honorable discharge as a result of his participation in the riots.  That claim is inconsistent with the clear picture presented by the Veteran's service personnel records that the Veteran's lack of interest, immaturity, and lack of motivation resulted in his dismissal from active service.  In October 1977, the Veteran stated that he had sought an honorable discharge in-service on several occasions.  That October 1977 statement is more consistent with the picture presented by the Veteran's personnel records than his current statements that he was honorably discharged as a result of his participation in a riot-related physical altercation.  Furthermore, those events are documented in the Veteran's service personnel records prior to the date of the alleged riots and he was already in the process of separation prior to the date of the alleged riots.

Furthermore, the Veteran's account of the riots has varied over time.  In April 2008, the Veteran claimed to have received a broken nose as a result of the in-service race riots.  In April 2009, the Veteran claimed for the first time that the barracks were on fire and that tear gas was used in association with the riots.  In July 2009, the Veteran stated that he had black eyes, a bloody nose, and fat lips as a result of the riots.  In May 2011, the Veteran reported for the first time that he witnessed another soldier bite the end off of another soldier's nose during the riots.  The Board finds it to be unlikely that had, for example, the Veteran witnessed another soldier's nose violently bitten off, that he would not have mentioned such event before May 2011.  Accordingly, the Board finds, even without corroboration of the purported in-service riots, that the Veteran's account of events is inconsistent and thus lacks credibility.

The Veteran's description of his claimed in-service vaccination similarly lacks credibility.  Details associated with the Veteran's claimed vaccination have changed markedly over time.  In October 1977, while the Veteran mentioned that he was hospitalized with the swine flu for a month, the Veteran did not mention receiving a swine flu vaccination.  Only in July 2001 did the Veteran begin to state that he received such a vaccination, stating that he became "incredibly sick" and soon afterwards experienced a foot drop.  In July 2002, the Veteran stated that he was hospitalized for three weeks.  In August 2002, the Veteran stated that he received medical treatment at Waldin Memorial.  In July 2009, the Veteran stated that he was hospitalized at Walter Reed.  With the fundamental details of the Veteran's account of receiving the swine flu vaccination changing over time, including the name of the hospital where the Veteran received treatment for three weeks, the Board finds that the Veteran's account of receiving the swine flu vaccination is highly inconsistent and therefore lacks credibility.

Furthermore, the Board notes that the Veteran has been diagnosed with a personality disorder associated with paranoia, and VA clinicians have on several occasions indicated that the Veteran is an unreliable historian.  Those notations additionally detract from the credibility of the Veteran's account of his in-service history.  

In addition to the Veteran's own allegations, the Board has considered as part of its credibility analysis VA treatment records that either indicate that the Veteran suffered from an in-service trauma or indicate that the Veteran's PTSD is related to an in-service trauma.  The question of whether the Veteran was exposed to a stressor in service is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The VA opinions that suggest that the Veteran experienced an in-service trauma are based on the Veteran's own account of an in-service stressor that is otherwise unverified.  Those VA opinions do not identify any specific supporting evidence corroborating the claimed race riot or vaccination.  The Board therefore does not find that the opinions lend additional credibility to the Veteran's accounts of an in-service stressor.  The Board accordingly finds that the Veteran has not demonstrated the existence of an in-service stressor.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for a psychiatric disability therefore fails on that basis.

With regard to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, the Veteran was diagnosed in October 1977 with "Group Delinquent Reaction of Adolescence."  A November 1977 record diagnosed the Veteran with "Antisocial personality".   Those diagnoses are not among those associated with the term "psychosis" for the purpose of establishing presumptive service connection.  Accordingly, presumptive service connection is not warranted for any psychiatric disability.  

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is not credible.  The evidence is against a finding that the claimed in-service stressful event occurred.  Therefore, the Veteran's claim for service connection for a psychiatric disability, to include PTSD, fails on that basis alone.  The Veteran is not diagnosed with any other psychiatric disability that is shown to have been incurred in or aggravated by service.

The finds that preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Spinal Stenosis and Spondylosis

The Veteran contends that he has spinal stenosis and spondylosis as a result of receiving an in-service Swine Flu vaccination.  

To establish service connection for a claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Furthermore, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

VA treatment records indicate that the Veteran has been diagnosed with mild to moderate degenerative joint disease of the spine.  Therefore, the evidence shows a diagnosis of the claimed disability.  However, the evidence does not support a finding that any in-service disease or injury occurred, and the Veteran's claim fails on this basis.  As discussed above, the Board finds that the evidence of record weighs against a finding that the Veteran received any Swine Flu vaccination in service or had Swine Flu in service.  As the Veteran has failed to show the presence of an in-service event, injury, or disease, the Board finds the remaining question of medical nexus to be irrelevant.  Moreover, the evidence of record also does not include any competent evidence showing that any current spinal disability is related to the Veteran's service.  Therefore, the claim also fails on that basis.  An examination is not needed because the credible evidence does not show any relevant event, disease, or injury that arose during service.  38 C.F.R. § 3.159 (2013).  With regard to presumptive service connection, the evidence does not demonstrate that the Veteran was diagnosed with arthritis within one year of separation from service.  Accordingly, presumptive service connection is not warranted for any spine disability.  

The finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.

Service connection for spinal stenosis and spondylosis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


